Citation Nr: 0843782	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, 
the Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army from December 1941 to May 1942, and with 
the recognized guerrillas and Regular Philippine Army from 
September 1942 to March 1946.  He died on December [redacted], 1985.  
The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran's death certificate, issued on December [redacted], 
1985, cited the veteran's cause of death as cardio-pulmonary 
failure, secondary to acute bleeding peptic ulcer, 
hypertensive, pulmonary tuberculosis, emphysema.

2.  At the time of his death, the veteran had not been in 
receipt of an award of service connection for any disease or 
disability.

3.  There is no competent evidence of record indicating that 
the cause of the veteran's death had its onset during active 
service or was related to any in-service disease or injury.

4.  At the time of the veteran's death, there was no 
unadjudicated claim for VA benefits.  A claim for accrued 
benefits was not filed within one year of the veteran's 
death.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2008).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in December 1985.  The death certificate, 
issued one day after the veteran's death, lists as the cause 
of death cardio-pulmonary failure secondary to acute bleeding 
peptic ulcer, hypertensive, pulmonary tuberculosis, and 
emphysema.  The appellant seeks to establish service 
connection for the cause of the veteran's death.  To do so, 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but, rather, 
there must have been a causal connection.  38 C.F.R. § 3.312.

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death -- 
e.g., when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Atherosclerosis and cardiovascular-renal disease 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Tuberculosis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within three years of 
discharge from service.  38 C.F.R. § 3.307(a)(3).  

The available service medical records show no complaints, 
findings or diagnosis of cardiovascular or pulmonary disease 
or peptic ulcer.  In fact, pre-discharge examinations showed 
normal abdominal viscera, cardiovascular system and lungs.  A 
chest X-ray examination was negative.  The veteran was not 
diagnosed with cardiovascular disease the year following 
separation from service.  Neither was the veteran diagnosed 
with pulmonary tuberculosis within three years after 
discharge from service.  Such facts provide evidence against 
this claim.      

The appellant states that the veteran suffered from 
hypertension, pulmonary tuberculosis, and emphysema during 
his lifetime, and particularly in the years immediately 
following service.  

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

There is nothing to indicate that the illnesses listed on the 
death certificate were caused by service, and the Board finds 
that the record provides evidence against such a claim, 
failing to indicate any connection with service.  See Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The Board has also considered the appellant's contentions 
regarding the veteran's tobacco use.  For claims filed after 
June 9, 1998, such as the appellant's claim, a disability 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. § 
3.300 (b).

In a precedential opinion, VA's General Counsel has held that 
neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300, bar a 
finding of secondary service connection for a disability 
related to the use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service (emphasis added).  VAOPGCPREC 
6-2003.  This opinion goes on to state that, in order to 
decide if service connection is warranted in such cases, the 
Board must decide: (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use 
of tobacco products caused by the service connected 
disability.  Id.

As to the appellant's assertion regarding the veteran's 
tobacco use, her assertion, which is not competent evidence, 
stands alone in this regard.  Application of VAOPGCPREC 6- 
2003 does not further the appellant's claim because there is 
no service connected disability that could be said to give 
rise to the veteran's post-service tobacco use.  Furthermore, 
the record contains no competent evidence that the veteran's 
use of tobacco could be said to have even been a contributory 
cause of the veteran's death.  In short, the argument that 
service connection for the cause of the veteran's death 
should be granted because he began smoking cigarettes during 
service is without merit.

In this case, the Board finds that the veteran's death, 
caused by cardio-pulmonary failure secondary to acute 
bleeding peptic ulcer, hypertension, pulmonary tuberculosis 
and emphysema in 1985, was not related to his time in 
service.  The appellant's contentions are outweighed by the 
service medical records and post-service record, which 
clearly indicates the reasons the veteran died, providing 
highly probative evidence against these claims, outweighing 
the appellant's statements. 

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

Although the appellant's claim for accrued benefits is 
separate from any claim that the veteran filed prior to his 
death, an accrued benefits claim is "derivative of" that 
claim.  By statute the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).  For a claimant to prevail 
in an accrued benefits claim, the record must show the 
following: (1) The appellant has standing to file a claim for 
accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000); (2) the service person had a claim pending at the 
time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service 
person would have prevailed on his claim if he had not died 
(Id.); and (4) the claim for accrued benefits was filed 
within one year of the service person's death (See 38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In this case, at the time of the veteran's death in December 
1985, service connection was not in effect for any 
disabilities, and the service person did not have any 
unadjudicated VA claim pending at the time of his death.  
Additionally, a claim for accrued benefits was not filed 
within one year of the veteran's death.  Therefore, the 
appellant is not eligible for payment of accrued benefits.



Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted private 
records and the death certificate.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


